Exhibit 10

 

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

Dated as of April 26, 2011

 

(amending the Loan Agreement dated as of March 17, 2010)

 

between

 

TROPICANA LAS VEGAS, INC.,

as the Borrower,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent for the Lenders.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) dated as of April 26,
2011, by and between TROPICANA LAS VEGAS, INC., a Nevada corporation (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
for the various lenders that are or may become a party to the Loan Agreement (as
defined below) (referred to individually as a “Lender” and collectively as the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, The Foothill Group, Inc. (“Foothill”), in
its capacity as administrative agent for the Lenders and as lead arranger, and
Wells Fargo, in its capacity as the Issuer, have heretofore entered into that
certain Loan Agreement, dated as of March 10, 2010 (the “Loan Agreement”);

 

WHEREAS, pursuant to that certain Successor Agent Agreement dated as of
December 28, 2010, Foothill resigned from its position as Administrative Agent
under the Loan Agreement and the Required Lenders appointed Wells Fargo as the
successor Administrative Agent under the Loan Documents;

 

WHEREAS, the Borrower has requested that certain amendments be made to the Loan
Agreement; and

 

WHEREAS, the Required Lenders have directed the Administrative Agent to enter
into this Amendment with the Borrower.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1   Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings assigned to them in the Loan Agreement, as amended by
this Amendment, and the rules of construction set forth in Article I of the Loan
Agreement shall apply to this Amendment.

 

ARTICLE II

 

AMENDMENTS

 

SECTION 2.1   Amendments.  The following amendments shall be made to the Loan
Agreement as of the First Amendment Effective Date (as defined in Section 3.1 of
this Amendment):

 

2

--------------------------------------------------------------------------------


 

SECTION 2.1.1   The following definition shall be added to Section 1.1 of the
Loan Agreement:

 

“Baseline Financial Projections” is defined in Section 7.1.1(p).

 

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower for fixed or capital assets made during such period
which, in accordance with GAAP, would be classified as capital expenditures.

 

“EBITDA Trigger Amount” is defined in Section 7.1.24 hereof.

 

“First Amendment to Loan Agreement” means the First Amendment to Loan Agreement
made by and between the Borrower and the Administrative Agent, for the benefit
of the Lenders, dated as of April 26, 2011.

 

“Management Fees” is defined in Section 7.1.24 hereof.

 

“Minimum Fixed Charge Coverage Ratio” means, at the close of any Fiscal Quarter,
the ratio computed for the period consisting of such Fiscal Quarter and each of
the three (3) immediately prior Fiscal Quarters of:

 

(a)  EBITDA for such period

 

to

 

(b)  the sum for all such Fiscal Quarters of

 

(i)  Interest Expense of the Borrower;

 

plus

 

(ii)  all payments in respect of federal, state, local and all other income
taxes made during such Fiscal Quarters (net of any refund in respect of federal,
state, local and all other income taxes actually received during such Fiscal
Quarters);

 

plus

 

(iii)  scheduled principal repayments of the Loans;

 

plus

 

(iv)  Restricted Payments made during such Fiscal Quarters;

 

plus

 

(v)  Capital Expenditures relating to the Property;

 

minus

 

3

--------------------------------------------------------------------------------


 

(vi)  Capital Expenditures relating to the Property that are otherwise permitted
under Section 7.2.20 hereof;

 

minus

 

(vii)  amounts then on deposit in the Interest Reserve Account.”

 

SECTION 2.1.2   Section 1.1 of the Loan Agreement is hereby amended by deleting
item (b) in the defined term “Delayed Draw Term Loan Commitment Termination
Event” and replacing it with the following:

 

“(b)  January 1, 2012;”

 

SECTION 2.1.3   Section 1.1 of the Loan Agreement is hereby amended by deleting
the defined terms “Total Debt” and “Total Debt to EBITDA Ratio” in their
entireties.

 

SECTION 2.1.4   Section 3.1.1 of the Loan Agreement is hereby amended by adding
the word “and” at the end of item (v) of subsection (b) and replacing the word
“; and” with “.” at the end of item (vi) of subsection (b),  and item (vii) of
subsection (b) is hereby deleted in its entirety.

 

SECTION 2.1.5   The following shall be added as a new subsection (c) to
Section 3.1.1 of the Loan Agreement:

 

“(c)         In addition to the Mandatory Prepayments required pursuant to
clause (b) above and notwithstanding anything to the contrary contained herein,
the Borrower shall repay the outstanding principal balance of the Delayed Draw
Term Loans in equal monthly installments beginning on January 31, 2013, and on
the last Business Day of each calendar month thereafter.  Each installment of
principal shall be in an amount sufficient to fully amortize the outstanding
principal balance of the Delayed Draw Term Loans by the Stated Maturity Date. 
In any event, on the Stated Maturity Date, the Borrower will repay the remaining
principal balance of the Delayed Draw Term Loans plus any interest then due.”

 

SECTION 2.1.6   Clause (c) of Section 7.1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(c)         as soon as available and in any event within forty five (45) days
after the end of each of the first three (3) Fiscal Quarters of each Fiscal Year
of the Borrower and each Guarantor, and within one hundred twenty (120) days
after the end of the Fiscal Year of the Borrower and each Guarantor, a
Compliance Certificate, executed by the chief financial or accounting Authorized
Representative of each such Person, showing compliance with its covenants set
forth in this Article VII and, once applicable, a calculation of the Minimum
Fixed Charge Coverage Ratio and EBITDA for each such prior Fiscal Quarter;”

 

4

--------------------------------------------------------------------------------


 

SECTION 2.1.7   Section 7.1.1 of the Loan Agreement is hereby amended by
deleting the word “and” at the end of subsection (n) and adding the word “and”
at the end of subsection (o), and the following shall be added to said
Section 7.1.1 as a new subsection (p):

 

“(p)         on or before September 30, 2011, a detailed budget for the Property
for the 2012 Fiscal Year and EBITDA projections for the Property for the 2013
Fiscal Year (the “Baseline Financial Projections”) in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders, and within
thirty (30) days of the delivery thereof to the Administrative Agent and the
Lenders, senior management of the Borrower shall make itself readily available
to the Administrative Agent and the Lenders to meet and discuss such budget and
Baseline Financial Projections.”

 

SECTION 2.1.8   Section 7.1.16 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

“SECTION 7.1.16   Interest Reserve Account.  On the Effective Date, the Interest
Reserve shall be funded from the proceeds of the Required Preferred Rights
Offering in an amount equal to $5,000,000, and thereafter in accordance with
Section 5.4.5 hereof.  During the twenty-four (24) month period following the
Effective Date, the Borrower shall deliver a written notice to the
Administrative Agent at least three (3) Business Days prior to each Quarterly
Payment Date requesting disbursements from the Interest Reserve in order to pay
all interest payable or accrued from time to time under any of the Loan
Documents due from the Borrower and to pay other fees, costs and charges
permitted under Section 3.4 hereof with respect to the current Fiscal Quarter. 
Upon such written request of the Borrower, the Administrative Agent shall direct
the Account Bank to disburse the amount requested by the Borrower for such
payments to the Administrative Agent in accordance with the Loan Documents.  In
the event that the Borrower does not make such written request or otherwise make
such required payments (interest or otherwise) in accordance with the Loan
Documents, the Administrative Agent shall be permitted to unilaterally instruct
the Account Bank to make the appropriate disbursement to the Administrative
Agent for such required payments (interest or otherwise) and such amounts shall
be disbursed to the Administrative Agent from the Interest Reserve.  The
Administrative Agent shall not be obligated to make any disbursement for such
required payments (interest or otherwise) from and after the date which is
twenty-four (24) months after the Effective Date.  Each written notice delivered
by the Borrower pursuant to this Section 7.1.16 shall specify the amount and the
date on which such required payments (interest or otherwise) will become due and
payable and if the Borrower fails to set forth such information, then, the
Administrative Agent may revise the written notice to provide the correct
information for such payments from the Interest Reserve.”

 

SECTION 2.1.9   Section 7.1.24 of the Loan Agreement is hereby deleted in its
entirety and replaced with the following:

 

5

--------------------------------------------------------------------------------


 

“SECTION 7.1.24   Property Management Agreement.  The Borrower shall enter into
the Property Management Agreement concurrently with the Borrower obtaining all
necessary Gaming Licenses from the applicable Nevada Gaming Authorities.  From
and after the date on which the Borrower enters into Property Management
Agreement, the Borrower shall at all times promptly and faithfully perform, or
cause to be performed, in all material respects all of the covenants, conditions
and agreements contained in the in the Property Management Agreement on the part
of the Borrower thereunder to be kept and performed.  The Borrower, at no cost
or expense to the Administrative Agent, shall enforce, short of termination or
litigation, the performance and observance of each and every material condition
and covenant of the Property Manager under the Property Management Agreement
where, in the Borrower’s judgment, it is economically practicable to do so. 
Notwithstanding anything contained herein to the contrary, all Base
Fees, Incentive Fees (as such terms are defined in the Property Management
Agreement) and other reimbursements and amounts payable to the Property Manager
pursuant to the terms of the Property Management Agreement (the “Management
Fees”) shall accrue without interest and not be disbursed by the Borrower to the
Property Manager; provided, however, from and after the earlier to occur of
(a) the date on which the outstanding principal amount of all Delayed Draw Term
Loans has been repaid in full or (b) the date on which EBITDA for the prior
twelve (12) month period commencing after the Financial Covenant Effective Date
is equal to or greater than $20,000,000 (the “EBITDA Trigger Amount”) (as tested
on the last day of each calendar month), and provided no Default or Event of
Default shall have occurred and be continuing, the Borrower shall be permitted
to make payments of the Management Fees to the Property Manager in accordance
with the terms of the Property Management Agreement, including all payment of
all Management Fees that have otherwise accrued pursuant to the terms of this
Section 7.1.24; provided further however, and for the avoidance of doubt, if at
any time the EBITDA Trigger Amount shall be less than $20,000,000 for any twelve
(12) consecutive calendar month period and the outstanding principal amount of
the Delayed Draw Terms Loans has not been repaid in full, then the Management
Fees shall again accrue without interest and not be disbursed by the Borrower to
the Property Manager until such time as the conditions in clauses (a) or
(b) above are satisfied.”

 

SECTION 2.1.10   Clauses (b), (c) and (d) of Section 7.2.18 of the Loan
Agreement are hereby deleted in their entirety and replaced with the following:

 

“(b)         At the meeting held pursuant to clause (p) of Section 7.1.1 hereof,
the Borrower and the Lenders shall mutually agree upon financial covenants for
(i) the Minimum Fixed Charge Coverage Ratio and (ii) EBITDA for a certain period
commencing on January 1, 2012, with the first testing date being March 31, 2012
(such date to be the “Financial Covenant Commencement Date”). The Borrower and
the Lenders shall establish the required Minimum Fixed Charge Coverage Ratio and
required EBITDA financial covenants that the Borrower shall maintain, which
financial covenants shall be established with a minimum variance

 

6

--------------------------------------------------------------------------------


 

of twenty percent (20%) of the Baseline Financial Projections (such that the
Borrower may miss its Baseline Financial Projections by twenty percent (20%) but
still be in compliance with the financial covenants), from and after the
Financial Covenant Commencement Date for (i) the Minimum Fixed Charge Coverage
Ratio and (ii) EBITDA, provided, however, that in the event the Borrower does
not meet the required minimum financial covenants for the Minimum Fixed Charge
Coverage Ratio or EBITDA, the Borrower or the Guarantors shall be entitled to
cure such failure to meet either financial covenant by performing the following
(a) within five (5) Business Days after the Borrower or any Guarantor has
Knowledge that any such failure has occurred or (b) on or before the date that a
Compliance Certificate indicating that any such failure has occurred is
delivered pursuant to clause (c) of Section 7.1.1 hereof: (i) in the case of a
failure to meet the Minimum Fixed Charge Coverage Ratio, by depositing into a
controlled account to be held with the Account Bank as collateral security for
the Obligations an amount equal to the difference between the actual EBITDA and
the amount of EBITDA required to cause compliance with the Minimum Fixed Charge
Coverage Ratio or (ii) in the case of a failure to meet minimum EBITDA, by
making a prepayment of the Loans in an amount equal to the difference between
the required minimum EBITDA and the actual EBITDA (the “EBITDA Shortfall”) or by
depositing into a controlled account to be held with the Account Bank as
collateral security for the Obligations an amount equal to the EBITDA Shortfall.

 

(c)           In the event that the Borrower shall elect to cure a breach of
either the Minimum Fixed Charge Coverage Ratio requirement or the minimum EBITDA
requirement by depositing into a controlled account with the Account Bank the
amounts required pursuant to clause (b) above and the Borrower shall thereafter
satisfy the applicable financial covenant for which such deposits were made for
two (2) consecutive Fiscal Quarters (in each case, without giving effect to any
amounts then on deposit in the controlled account held with the Account Bank
referenced in item (i) or item (ii) of clause (b) above) then the Borrower shall
be entitled to receive a disbursement of the amounts then on deposit in such
controlled account within ten (10) Business Days after receipt by the
Administrative Agent of the Borrower’s Compliance Certificate required by clause
(c) of Section 7.1.1 together with a written request by the Borrower for the
disbursement of such sums.

 

(d)           The Borrower agrees to execute any and all documents, certificates
and/or instruments to (i) evidence the establishment of such minimum thresholds
required by clause (a) above, including without limitation, an amendment to this
Agreement and (ii) in the event that the Borrower shall elect to cure a breach
of either the Minimum Fixed Charge Coverage Ratio requirement or the minimum
EBITDA requirement by depositing with the Account Bank the amounts required
pursuant to clause (b) above, grant to the Administrative Agent, for its benefit
and the benefit of the Secured Parties, (x) a perfected First Priority
continuing security interest in each such account and all funds from time to
time on deposit in each

 

7

--------------------------------------------------------------------------------


 

such account and (y) sole dominion and control over each such account and all
funds from time to time on deposit in each such account.”

 

SECTION 2.1.11   The Loan Agreement is hereby amended by adding the following as
a new Section 7.2.20:

 

“SECTION 7.2.20  Capital Expenditures.  Notwithstanding anything herein to the
contrary, the Borrower (i) shall not expend more than $61,200,000 on Capital
Expenditures relating to the Property during the 2011 Fiscal Year and (ii) shall
not expend more than $10,000,000 on Capital Expenditures relating to the
Property during the 2012 Fiscal Year.  For the avoidance of doubt, all Capital
Improvement Project Costs set forth in the Capital Improvement Project Budgets,
as applicable, shall count towards the limitations on Capital Expenditures set
forth in the preceding sentence.”

 

SECTION 2.1.12   Exhibit H to the Loan Agreement is hereby deleted in its
entirety and replaced with the form of Compliance Certificate attached hereto as
Exhibit A.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO FIRST AMENDMENT EFFECTIVE DATE

 

SECTION 3.1   Conditions to Effectiveness.  This Amendment shall be and become
effective as of the date (the “First Amendment Effective Date”) on which each of
the following conditions precedent shall have been satisfied or waived in
writing by the Lenders.

 

SECTION 3.1.1   Authority of the Borrower.  The Borrower shall deliver to the
Administrative Agent and the Lenders (x) a certified copy of any amendments to
the Organizational Documents of the Borrower since March 17, 2010, certified by
an Authorized Representative of the Borrower or a certificate by an Authorized
Representative of the Borrower certifying that there have been no such
amendments since such date and (y) a copy of one or more resolutions or other
authorizations of the Board of Directors of the Borrower certified by the
Authorized Representative of such Board of Directors as being in full force and
effect on the date of this Amendment authorizing this Amendment and the
execution, delivery and performance of this Amendment by the Borrower.

 

SECTION 3.1.2   Incumbency of the Borrower.  The Borrower shall deliver to the
Administrative Agent and the Lenders a certificate from the Borrower, signed by
an Authorized Representative of the Borrower and dated as of the date of this
Amendment, as to the incumbency of the Person or Persons authorized to execute
and deliver this Amendment, and any Instruments or agreements required hereunder
or thereunder to which the Borrower is a party.

 

SECTION 3.1.3   Corporate Proceedings.  All corporate, limited liability
company, partnership and legal proceedings with respect to this Amendment, shall
be reasonably satisfactory in form and substance to the Administrative Agent and
the Lenders and the Administrative Agent and the Lenders shall have received all
information, legal and technical opinions and copies of all documents, including
records of corporate, limited liability company or partnership proceedings and
copies of any approval by any Governmental Instrumentality

 

8

--------------------------------------------------------------------------------


 

required in connection with this Amendment, which the Lenders may reasonably
have requested in connection therewith, such documents to be reasonably
satisfactory in form and substance to the Lenders and, where appropriate, to be
certified by the requisite corporate, limited liability company or partnership
officers or Governmental Instrumentalities.

 

SECTION 3.1.4   No Violation of Certain Regulations.  The entering into of this
Amendment shall not violate any law, including Regulation T, Regulation U or
Regulation X of the Board of Governors of the F.R.S. Board.

 

SECTION 3.1.5   Execution of Amendment.  The Administrative Agent and the
Lenders shall have received counterparts of this Amendment duly executed by an
Authorized Representative of the Borrower.

 

SECTION 3.1.6   Fees.  All amounts required to be paid to or deposited with the
Administrative Agent and the Lenders and all taxes, fees and other costs payable
in connection with the execution, delivery, recordation and filing of the
documents and instruments referred to in Section 2.1 or this Section 3.1.  The
Borrower shall have paid all fees, expenses and other charges then due and
payable by it under this Amendment or the other Loan Documents or under any
agreements between the Borrower and any of the Independent Consultants,
including, without limitation, all fees, costs and expenses due and payable
pursuant to Section 3.3 of the Loan Agreement, if then invoiced.  The Borrower
shall have paid all legal fees and costs and legal expenses of Mayer Brown LLP
and Thompson Hine LLP and other professionals employed by the Administrative
Agent and the Lenders and all other reasonable expenses of the Administrative
Agent and the Lenders in connection with the negotiation, execution and delivery
of this Amendment.

 

SECTION 3.1.7   Delivery of Property Management Agreement.  The Administrative
Agent and the Lenders shall have received a certified copy of the Property
Management Agreement (and any and all amendments thereof) duly executed by
Authorized Representatives of the Borrower and the Property Manager in
accordance with Section 7.1.24 of the Loan Agreement.

 

SECTION 3.1.8   Delivery of Property Management Assignment and Subordination
Agreement.  The Administrative Agent and the Lenders shall have received
counterparts of the Property Management Assignment and Subordination Agreement
each duly executed by Authorized Representatives of the Borrower and the
Property Manager in accordance with Section 7.1.25 of the Loan Agreement.

 

SECTION 3.1.9   Operative Documents.  Each Operative Document shall be in full
force and effect, without amendment since the respective date of its execution
and delivery, and in a form which was approved by the Administrative Agent and
the Lenders, except as otherwise permitted pursuant to the Loan Agreement.  All
obligations and requirements under such Operative Documents which are to be
performed or satisfied, as the case may be, shall have been performed and
satisfied in all material respects and, after giving effect to this Amendment,
no act, condition or event shall exist which, with the giving of notice and/or
passage of time would constitute a breach or event of default thereunder.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.1.10   Other Documents.  The Administrative Agent and the Lenders
shall have received such other documents and evidence as the Administrative
Agent and the Lenders may reasonably request in connection with this Amendment.

 

SECTION 3.1.11   No Events of Default or Material Adverse Effect.  No Default,
Event of Default or Material Adverse Effect shall have occurred and be
continuing or, after giving effect to this Amendment, could reasonably be
expected to result.

 

SECTION 3.1.12   Continuing Lien Priority.  The Borrower heretofore executed and
delivered to the Administrative Agent and the Lenders the Loan Documents.  The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Loan Documents continue to secure, among other things, the Obligations
arising under the Loan Agreement as amended hereby; and the Loan Documents and
the rights and remedies of the Administrative Agent and Lenders thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the Liens and security interests created and provided for
by the Loan Documents as to the indebtedness which would be secured thereby
prior to giving effect to this Amendment.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Required Lenders to direct the Administrative Agent to
enter into this Amendment, the Borrower hereby represents, and warrants unto the
Lenders and the Administrative Agent as set forth in this Article IV.

 

SECTION 4.1   Organization, etc.  The Borrower is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
organization, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification, and
has full power and authority and holds all requisite Permits to enter into and
perform its Obligations under this Amendment and each of the other Loan
Documents to which it is a party.

 

SECTION 4.2   Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Amendment are within the
Borrower’s powers, have been duly authorized by all necessary action, and do not

 

(a)  contravene the Borrower’s Organizational Documents;

 

(b)  contravene any contractual restriction binding on or affecting the
Borrower;

 

(c)  contravene any Legal Requirement binding on or affecting the Borrower; or

 

(d)  result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as expressly contemplated by the Operative
Documents.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.2.2   Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Instrumentality or regulatory body or other Person (other than those that have
been, or on the date of this Amendment will be, duly obtained or made and which
are, or on the date of this Amendment will be, in full force and effect)
is required for the due execution, delivery or performance by the Borrower of
this Amendment.

 

SECTION 4.2.3   Validity, etc.  This Amendment constitutes the legal, valid and
binding obligation of the Borrower upon the due execution and delivery hereof by
it, enforceable against it in accordance with its terms (except, in any case
above, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

 

SECTION 4.2.4   Litigation, Labor Controversies, etc.  There is no pending
litigation, action, proceeding, labor controversy or other event which could
affect the legality, validity or enforceability of this Amendment or any other
Operative Document.

 

SECTION 4.2.5   Representations and Warranties.  As of the date of this
Amendment (except to the extent specifically related to a different date), all
representations and warranties of the Borrower contained in the Loan Documents
are true and correct in all material respects and the Borrower hereby confirms
each such representation and warranty made by it with the same effect as if set
forth in full herein.

 

SECTION 4.2.6   Existing Defaults.  There is no Default or Event of Default
which has occurred and is continuing under the Loan Agreement or any of the
Operative Documents.

 

SECTION 4.2.7   Fees and Enforcement.  Other than amounts that have been paid in
full or will have been paid in full by the date of this Amendment or the date
when due for same, no fees, Impositions or Taxes, including stamp, transaction,
registration or similar taxes, are required to be paid for the legality,
validity or enforceability of this Amendment.

 

SECTION 4.2.8   Offsets and Defenses.  The Borrower has no offsets or defenses
to its obligations under the Loan Documents or the documents evidencing and
securing the Obligations and no claims or counterclaims against the
Administrative Agent or the Lenders.

 

ARTICLE V

 

MISCELLANEOUS PROVISIONS

 

SECTION 5.1   Ratification of and References to the Loan Agreement.  This
Amendment shall be deemed to be an amendment to the Loan Agreement, and the Loan
Agreement, as amended hereby, shall continue in full force and effect and is
hereby ratified, reaffirmed, approved and confirmed in each and every respect. 
All references to the Loan Agreement in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Loan Agreement as
amended hereby.

 

SECTION 5.2   Reaffirmation of All Other Loan Documents.  The Borrower hereby
reaffirms, as of the First Amendment Effective Date, the covenants and
agreements made by the

 

11

--------------------------------------------------------------------------------


 

Borrower contained in each Loan Document to which it is a party, as such
covenants, agreements and other provisions may be modified by this Amendment.

 

SECTION 5.3   Release.  The Borrower, for itself and for all Persons and
entities claiming by, through or under them, in consideration of the execution
and delivery of this Amendment by the Administrative Agent, on behalf of the
Lenders, and for other good and valuable consideration, receipt whereof is
hereby acknowledged, release and discharge the Administrative Agent and each
Lender (collectively, the “Releasees”), each Releasee’s predecessors (including,
without limitation, predecessors by virtue of merger), successors and assigns,
and all officers, directors, employees, agents, representatives, insurers and
attorneys of each Releasee from all actions, counterclaims, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims, and demands
whatsoever, in law, admiralty or equity, which the Borrower and any of its
successors and assigns ever had, now have or hereafter can, shall or may have,
against the Releasees, from the beginning of the world to the First Amendment
Effective Date, related to or arising out of the Transaction or this Amendment.

 

SECTION 5.4   Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or any other Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

SECTION 5.5   Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

 

SECTION 5.6   Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

 

SECTION 5.7   Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

 

SECTION 5.8   Loan Document.  This Amendment is a Loan Document executed
pursuant to the Loan Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Loan Agreement.

 

SECTION 5.9   Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Administrative Agent and their
respective successors and assigns.

 

SECTION 5.10   Execution by Authorized Representative.  Any signature by any
Authorized Representative on this Amendment and any other instrument and
certificate executed

 

12

--------------------------------------------------------------------------------


 

or to be executed pursuant to or in connection with this Amendment is provided
only in such Authorized Representative’s capacity as an officer or member of the
Person in question, and not in any way in such Authorized Representative’s
personal capacity.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Guarantors and the Administrative Agent,
on behalf of the Lenders, have executed this Amendment on the date first above
written.

 

 

 

BORROWER:

 

 

 

TROPICANA LAS VEGAS, INC.,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ Joanne M. Beckett

 

 

Name:

Joanne M. Beckett

 

 

Title:

Vice President & General Counsel

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Nyquist

 

 

Name:

Andrew Nyquist

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

By its signature below, each Guarantor hereby

ratifies and reaffirms its respective obligations

under the Guaranty and the Environmental

Indemnity in connection with the Loan

Agreement, as amended by this Amendment.

 

 

TROPICANA LAS VEGAS

 

INTERMEDIATE HOLDINGS INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joanne M. Beckett

 

 

Name:

Joanne M. Beckett

 

 

Title:

Vice President & General Counsel

 

 

 

 

 

TROPICANA LAS VEGAS

 

HOTEL AND CASINO, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Joanne M. Beckett

 

 

Name:

Joanne M. Beckett

 

 

Title:

Vice President & General Counsel

 

 

--------------------------------------------------------------------------------


 

Exhibit A to
First Amendment
to Loan Agreement

 

EXHIBIT H

 

COMPLIANCE CERTIFICATE

 

TROPICANA LAS VEGAS, INC.

 

This Compliance Certificate is delivered pursuant to clause (c) of Section 7.1.1
of that certain Loan Agreement, dated as of March 17, 2010 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Loan Agreement”), by and among TROPICANA LAS VEGAS, INC., a Nevada corporation
(the “Borrower”), the various financial institutions as are or may become
parties thereto (collectively, the “Lenders”), WELLS FARGO BANK, N.A., a
national banking association (“Wells Fargo”), in its capacity as Administrative
Agent (the “Administrative Agent”) and in its capacity as Issuer (the
“Issuer”).  Unless otherwise defined herein, capitalized terms used herein have
the meanings provided in the Loan Agreement.

 

The Borrower hereby certifies, represents and warrants in respect of the period
commencing on [                            ], and ending on
[                          ]:

 

(a)   The Borrower is in compliance with all covenants and obligations set forth
in Article VII of the Loan Agreement[, except for
                                                  ].

 

(b)   No Default had occurred and was continuing[, except [for
                    ] [and] [as specified below]].

 

(c)   [EBITDA was [                    ], as computed on Attachment 1
hereto.](1)

 

(d)   [The Minimum Fixed Charge Coverage Ratio was [        ]:1.00, as computed
on Attachment 2 hereto.](2)

 

(e)   The aggregate amount of Taxes and Impositions was
$[                          ].

 

(f)    Borrower maintained the insurance set forth on Schedule III to the Loan
Agreement[, except for                     ] and the aggregate amount of
Insurance Premiums was $[              ].

 

(g)   Borrower (x) owned, maintained and operated the Property in compliance in
all material respects with the Loan Agreement, and all applicable Legal
Requirements, including the Permits and the Environmental Laws and (y) procured,

 

--------------------------------------------------------------------------------

(1)  Only to be included with respect to Compliance Certificates delivered 18
months after the Effective Date or later.

(2)  Only to be included with respect to Compliance Certificates delivered 18
months after the Effective Date or later.

 

--------------------------------------------------------------------------------


 

maintained and complied, or had caused to be procured, maintained and complied
with, in all material respects, all Permits required for any ownership,
financing, maintenance or operation of the Property[, except for
                    ].

 

(h)   Borrower did not (x) acquire any interest in Real Property or other
property not covered by the Loan Documents or (y) enter into any material
document or agreement relating to the development, construction, maintenance or
operation of the Property[, except for                     ].

 

(i)    The Equipment and Inventory of the Borrower (as each such term is defined
in the Security Agreement) was located as indicated on Item A of Attachment 3
hereto.

 

(j)    The Borrower did not move any of its Equipment and Inventory except as
indicated on Item B of Attachment 3 hereto.

 

(k)   The Borrower did not move its chief executive office or principal place of
business except as indicated on Item C of Attachment 3 hereto.

 

(l)    The Borrower did not change its legal name, use any tradename or become
the subject of any merger or other corporate reorganization except as indicated
on Item D of Attachment 3 hereto.

 

(m)  The Borrower has not directly or indirectly, entered into, amended,
modified, terminated, supplemented or waived a material right under or permitted
or consented to the amendment, modification, termination, supplement or waiver
of any material term of, or granted any material consent under any Leases, any
Loan Documents, the Gaming Lease, the Property Management Agreement, the Key
Person Management Agreement, the Phase II Club Management Agreement or any
Contracts except as indicated in Item E of Attachment 3 hereto.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered, and the certification and warranties contained herein to
be made, by its chief [financial] [accounting] Authorized Representative on this
         day of                     ,         .

 

 

 

TROPICANA LAS VEGAS, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Attachment 1

(to     /    /     Compliance

Certificate)

 

EBITDA

 

[Borrower to attach computation]

 

--------------------------------------------------------------------------------


 

Attachment 2

(to     /    /     Compliance

Certificate)

 

Minimum Fixed Charge Coverage Ratio

 

[Borrower to attach computation]

 

--------------------------------------------------------------------------------


 

Attachment 3

(to     /    /     Compliance

Certificate)

 

Item A.      Location of Equipment and Inventory

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

Item B.      Change of Location of Equipment and Inventory

 

Description

 

New Location

 

 

 

 

 

 

 

 

 

 

Item C.      Change of Place of Business, etc.

 

 

New Address

 

 

 

 

 

 

 

 

 

 

 

 

Item D.      Change of Trade or Legal Names, Mergers or other Corporate
Reorganization

 

New Legal Name

 

New Trade Name

 

 

 

 

 

 

 

 

 

 

Mergers or other Corporate Reorganization

 

Description

 

 

 

 

 

 

 

 

 

 

Item E.       Amendments, modifications, terminations, waivers, etc. of any
Leases, any Loan Documents, the Gaming Lease, the Property Management Agreement,
the Key Person Management Agreement, the Phase II Club Management Agreement or
any Contracts

 

Document

 

Description

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------